Hines, J.,
dissenting. E. C. Landham is engaged in the business of merchandising in Anniston, Alabama. He sells floor coverings, draperies, and housefurnishing goods by retail. J. D. Anderson is a salesman for Landham in Troup County of this State. About every two weeks Anderson loads a truck with merchandise in Anniston, and drives to Troup. County, and in that county makes a house-to-house canvass, takes orders for the sale of goods, and makes deliveries at the time of taking such orders. At the time he takes an order for goods a partial payment is made thereon, and the purchaser enters into a contract for subsequent payments upon the purchase-price of the goods purchased. Anderson had paid the special license tax imposed upon peddlers in said county under the general tax act of 1923. The City of LaGrange, by an ordinance passed on December 18, 1925, imposes an occupation tax of $200 on “peddlers peddling on the streets from house *575to house merchandise or articles of any description, except agricultural products.” This ordinance imposes an occupation tax of $50 upon furniture dealers operating in the City of LaGrange. Said ordinance imposes penalties upon persons peddling in the City of LaGrange without the payment of the above occupation tax. The city is demanding of Anderson the payment of both occupation taxes above referred to. Landham and Anderson filed their petition against the City of LaGrange, in which they alleged the foregoing facts, and made these additional allegations: The gross sales of Landham in the City of LaGrange would approximate $110 per month. After deducting the expense of doing this business and the cost of the goods, there will be left Landham a profit of approximately $150 per year. The tax sought to be enforced against him will amount to more than the profits of the business. Said ordinance imposes an occupation tax on resident merchants of $50, and an occupation tax on itinerant dealers of $200. The marshal of the city has served Anderson with a summons to appear before the recorder’s court of the city to be tried for doing business in violation of said ordinance, and has notified both Anderson and Landham that it will be necessary to pay said tax of $200 before they can proceed to do business in said city. Said ordinance is void, because it imposes a tax of more than thirty per cent, on the net profits of the business; because it discriminates between resident and non-resident merchants; because the enforcement of said tax will render the conduct of said business impossible, and will destroy the same. They prayed to enjoin the city from enforcing against them the provisions of said ordinance imposing said occupation tax, on the grounds aforesaid. On the hearing plaintiffs introduced their petition, which was duly verified by Landham. They introduced a receipt showing they had paid the State occupation tax of $50 for the year 1926. The defendants introduced the affidavits of certain residents of LaGrange, in which they deposed that they were familiar with the wholesale and retail prices of the articles dealt in by petitioners, and the usual profits made from this line of business; and they estimated that persons engaged in such business would make profits ranging from $2,500 to $4,000. The trial judge refused to grant the injunction prayed for by petitioners, and to this judgment they except upon the ground that it is contrary to the evidence, the law, and the principles of equity and justice.
*576It is true that the constitutionality and legality of an occupation tax is to be judged by its effect upon dealers generally, and is not to be held unreasonable because it prohibits financially weak persons from engaging in the occupation taxed. Only those laws or ordinances which impose taxes the general effect of which is confiscatory and oppressive are to be declared unconstitutional or unreasonable. Wright v. Hirsch, 155 Ga. 229 (4) (116 S. E. 795); Ohio Tax Cases, 232 U. S. 576 (34 Sup. Ct. 372, 58 L. ed. 737). But the mayor and council of a city have not, under legislative grant of authority to levy occupation taxes, the power to impose upon a useful and legitimate business an unreasonable, confiscatory, or prohibitive tax. Morton v. Macon, 111 Ga. 162 (36 S. E. 627, 50 L. R. A. 485) ; Mayor etc. of Savannah v. Cooper, 131 Ga. 670 (63 S. E. 138); Western Union Telegraph Co. v. Fitzgerald, 149 Ga. 330 (100 S. E. 104); Williams v. Waynesboro, 152 Ga. 696 (111 S. E. 47); Huguley-McCulloh Auto Co. v. LaGrange (supra). This court has held that an occupation tax of $500 upon money-lenders, lending money upon household or kitchen furniture and wearing apparel, was unreasonable. Morton v. Macon, supra. We have likewise held that a tax of $400 upon an agent selling fresh meats, his salary being but $1,800, was excessive and unreasonable. Mayor etc. of Savannah v. Cooper, supra. We likewise have held that an occupation tax of $300 on ice dealers in Waynesboro, and $100 additional tax on each wagon employed in such business, was unreasonable, prohibitive, and confiscatory, where the imposition of such tax drove dealers out of that business in that city. Williams v. Waynesboro, supra.
It is to be conceded that the presumption is always in favor of the reasonableness of an occupation tax, and the burden is upon persons complaining of its unreasonableness to establish the fact that it is unreasonable or prohibitive. The State imposes an occupation tax of $50 upon peddlers in each county where they engage in business. Acts Extraordinary Session 1923, p. 47. Counties impose a tax of $50 upon peddlers doing business therein. Civil Code (1910), § 530. In determining whether the occupation tax imposed by this ordinance upon peddlers is reasonable, we should take into consideration the occupation taxes imposed by the State and counties upon this business. Huguley-McCulloh Auto Co. v. LaGrange, supra. According to the evidence intro*577duced by the plaintiffs, the tax imposed by this ordinance will drive them out of the business of peddling within the City of La-Grange. According to this testimony the tax will exceed the profits made by the principal petitioner, the other, petitioner not participating in the profits and being the employee of the principal petitioner. The city introduced affidavits of resident merchants who are familiar with the line of business done by petitioners, the wholesale and retail prices of goods peddled by them, and the usual profits of such business; and these merchants estimated that the usual profits of such a business ranged from $2,500 to $4,000 per annum. Necessarily these estimates are matters of opinion, and are more or less guesswork. These merchants did not depose that petitioners could make these profits by peddling in the City of LaGrange alone. But granting that petitioners could make from $2,500 to $4,000 per annum in conducting their peddling business in the City of LaGrange, is this occupation tax of $200 unreasonable? If petitioners earn $4,000 as profits per annum, this tax amounts to five per cent, of that sum. If they earn $2,500 per annum, this tax amounts to eight per cent, of such earnings. As a matter of law it should be held that a municipal occupation tax which takes from 1/12-% to 1/20 of the usual net earnings of peddlers is unreasonable and confiscatory. This business is a lawful pursuit. It does not bring about idleness and breed vagrancy and crime. While peddling on foot and with pack is not a calling of the highest dignity, it is perfectly lawful and is also useful. Peddling by truck or automobile is engaged in by many of the biggest concerns in the country. Oil companies deliver gasoline from filling-station to filling-station by truck. They likewise deliver oil from station to station, from store to store, and from residence to residence. Meat packers do the same thing. Manufacturers of various articles likewise do the same thing. Grocery merchants deliver their goods for cash on delivery or on account in the same way. The right to make a living should be as free as is reasonably possible. People should be encouraged to engage in useful, gainful, and lawful occupations. Work conduces to the individual and general welfare. It builds character. It is a safeguard against crime and disorder. It should be encouraged in all legitimate ways. Por a municipality to take 1/12-% or 1/20 of the annual profits which peddlers *578usually make, in the shape of an occupation tax, in addition to the taxes imposed by the State and county, is unreasonable and confiscatory, and amounts to a prohibition of people engaging in such occupation. This case is controlled by our decision in Huguley-McCulloh Auto Co. v. LaGrange, supra. The Chief Justice concurs in this dissent.